EXAMINER’S AMENDMENT
This action is in response to claims filed 03/04/2022. Claims 2-14 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Aldo Martinez on 04/27/2022.
The application has been amended as follows:
Change claim 2 to:
Claim 2. (Currently Amended)  A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer, cause the computer to perform a game method comprising:
	moving a first game medium of a plurality of game mediums along a path in a game field including a plurality of regions;
	throwing a first object in the game field according to an operation by a first player;
	displaying a second object in a first region of the plurality of regions in response to selection of the first region 
	changing a parameter of the first game medium associated with the first region.

Change claim 11 to:
	Claim 11. (Currently Amended)  A method of controlling a computer to execute a game, comprising:
	moving a first game medium of a plurality of game mediums along a path in a game field including a plurality of regions;
	throwing a first object in the game field according to an operation by a first player;
	displaying a second object in a first region of the plurality of regions in response to selection of the first region 
	changing a parameter of the first game medium associated with the first region.

Change claim 12 to:
Claim 12. (Currently Amended) A computer that executes a game program, comprising:
	a display; and
	circuitry configured to:
	move a first game medium of a plurality of game mediums along a path in a game field including a plurality of regions;
	throw a first object in the game field according to an operation by a first player;
	display a second object on the display in a first region of the plurality of regions in response to selection of the first region 
	change a parameter of the first game medium associated with the first region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715